DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 7-11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKITA et al (US 2007/0273678) in view of ZHANG (US 2012/0313846) and KAWABE et al (US 2003/0058229).

Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, the generating the synchronous drive frame includes: generating a backlight modulation control signal according to the liquid crystal stabilization time and the line scan time, the backlight modulation control signal including the first time region and the second time region, and the backlight modulation control signal being active in the second time region; and generating the synchronous drive frame according to the PWM light-adjusting signal and the backlight modulation control signal (paragraph 10-13, 45-47, 55-57).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, the generating the synchronous drive frame further includes: acquiring the PWM light-adjusting signal (paragraph 10-13, 45-47).

Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, the acquiring the PWM light-adjusting signal includes: acquiring the PWM light-adjusting signal from a microprocessor; and the generating a synchronous drive frame further includes: acquiring the liquid crystal stabilization time and the line scan time from the liquid crystal driver chip (Figure 1; paragraph 32-35; driver chip and microprocessor are seen as control units used for generating of data). 
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, a frequency of the synchronous drive frame is consistent with a display frequency of the display panel (Figure 5-7; paragraph 6-8, 33-35).
Regarding claim 8, OKITA discloses  a backlight driving device of a display panel (abstract), comprising: a first module, configured to output a PWM light-adjusting signal and a backlight modulation control signal, wherein, the backlight modulation control signal includes a first time region and a second time region, and the backlight modulation control signal is active in the second time region; a synchronous drive frame 
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, the first module is a liquid crystal driver chip (Figure 1; paragraph 32-35). 
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, the first module is configured to acquire the PWM light-adjusting signal and the backlight modulation control signal from the liquid crystal driver chip and then output the PWM light-adjusting signal and the backlight modulation control signal (Figure 1; paragraph 32-35).
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, the first module is configured to acquire the PWM light-adjusting signal from a microprocessor and acquire the backlight modulation control signal from the liquid crystal driver chip and 
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, a frequency of the synchronous drive frame is consistent with a display frequency of the display panel (Figure 5-7; paragraph 6-8, 33-35).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses a backlight, configured to be driven by the backlight driving device (Figure 1; paragraph 5-7); and a display screen, configured to display an image (Figure 1; paragraph 5-7).
Claims 6, 12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKITA et al (US 2007/0273678) in view of ZHANG (US 2012/0313846) and KAWABE et al (US 2003/0058229) and further in view of FENG (US 2009/0073110).

Regarding claim 6, 15, 16, 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of OKITA, ZHANG, and KAWABE does not expressly disclose wherein, the generating the synchronous drive frame according to the PWM light-adjusting signal and the backlight modulation control signal includes: associating the PWM light-adjusting signal with the backlight modulation control signal by a logic relationship "AND", to generate the synchronous drive frame.  In a similar field of endeavor, FENG discloses wherein, the generating the synchronous drive frame according to the PWM light-adjusting signal and the backlight modulation control signal includes: associating the PWM light-
Regarding claim 12, 18, 19, 20, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of OKITA, ZHANG, and KAWABE does not expressly disclose wherein, the synchronous drive frame generating module is an AND gate.  In a similar field of endeavor, FENG discloses wherein, the synchronous drive frame generating module is an AND gate (paragraph 16, 17, 26).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of OKITA, ZHANG, and KAWABE to include the teachings of FENG, since FENG states that such a modification would provide brightness control during backlight operation.  Furthermore, as both inventions are analogous, such a modification would provide additional means of driving a backlight as those taught by FENG.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL A BALAOING/Primary Examiner, Art Unit 2624